TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00388-CV


                                  Daniel Wiegrefe, Appellant

                                               v.

                                  Jennifer Wiegrefe, Appellee


             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 16-0709-C368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Daniel Wiegrefe has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Toth

Dismissed on Appellant’s Motion

Filed: November 2, 2018